On Motions for Rehearing.
The motion by Parr & Arnim is overruled, and in this connection it is advisable to state, in view of another trial, that, even if Parr & Arnim had claimed damages for bad appearance of the cattle, they would not have been entitled to recover for such item. Their cause of action would be for loss in value only, as this is explained in the main opinion.
Referring to the twentieth assignment of error, we find that the bill of exceptions was made a part of the record by agreement. The testimony objected to was subject to the objection that the witness admitted that it was partly from records, partly from his knowledge of actual conditions, and partly from knowledge derived by him from experience and observation as a railroad employé, without indicating what he had derived from one source or the other, nor did he indicate by his testimony that the records were correctly kept.
The motion of appellants is likewise overruled.